The Court.
Appellant was tried upon an information which alleged that he feloniously, unlawfully, and with malice aforethought, killed and murdered one Philip Stump. The jury returned a verdict in these words: “We, the jury, decide the defendant, John H. O’Neil, guilty as charged, the penalty to be imprisonment for life.” The code provides that “ whenever a crime is distinguished into degrees, the jury, if they convict the defendant, must find the degree of the crime of which he is guilty.” It has been uniformly held that a failure *389to specify the degree of murder under that section vitiates the verdict. (People v. Campbell, 40 Cal. 129.)
The attorney-general confesses error.
Judgment and order reversed, and cause remanded, for a new trial.